 USA vs.      RAYMOND DIAZ                                              Docket No.:    ED CR 18-0171-TJH

    Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years under
    the following terms and conditions.

    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
    General Order 18-10, including the conditions of probation and supervised release set forth in Section III of General Order 18-
    10.

    2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
    within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests per month, as
    directed by the Probation Officer.

    3. The defendant shall participate in mental health treatment, which may include evaluation and counseling, until discharged
    from the program by the treatment provider, with the approval of the Probation Officer.

    4. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the
    aftercare contractors during the period of community supervision. The defendant shall provide payment and proof of payment
    as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

    5. During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance
    with this judgment's orders pertaining to such payment.

    6. When not employed or excused by the Probation Officer for schooling, training, or other acceptable reasons, the defendant
    shall perform 20 hours of community service per week as directed by the Probation & Pretrial Services Office.

    7. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or any
    other form of identification in any name, other than the defendant's true legal name, nor shall the defendant use, any name
    other than the defendant's true legal name without the prior written approval of the Probation Officer.

    8. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and any
    other financial gains to the Court-ordered financial obligation.

    9. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in 18
    U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email accounts, social
    media accounts, cloud storage accounts, or other areas under the defendant’s control, to a search conducted by a United States
    Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant
    shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to
    this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant
    has violated a condition of his supervision and that the areas to be searched contain evidence of this violation.

    10. The defendant shall cooperate in the collection of a DNA sample from the defendant.

    The Court strongly recommends to the Bureau of Prisons that this defendant go into the STAR Program. On Government’s
    motions, all remaining counts/underlying indictment, ordered dismissed.

    The Court informs the Defendant of his right to appeal. Bond is exonerated. Justification is as stated on the record.

    The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse
    treatment provider to facilitate the defendant’s treatment for narcotic addiction or drug dependency. Further redisclosure
    of the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

    The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report, and/or any previous
    mental health evaluations or reports, to the treatment provider. The treatment provider may provide information
    (excluding the Presentnce report), to State or local social service agencies (such as the State of California, Department of
    Social Service), for the purpose of the client’s rehabilitation.

CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 2 of 5
 USA vs.      RAYMOND DIAZ                                                               Docket No.:      ED CR 18-0171-TJH



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            MARCH 19, 2020
            Date                                                           U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            MARCH 19, 2020                                          By     /s/ Y. Skipper
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.      The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                     engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                    any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                           by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                         family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the               review and has determined that the restriction is necessary for
       court or probation officer;                                                          protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.     The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                    not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                  other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                    substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.     The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                    being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.     For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                 ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.     The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her                enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                     permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.     As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                     specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                     defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                   probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before               requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.     The defendant must follow the instructions of the probation officer
       change;                                                                              to implement the orders of the court, afford adequate deterrence from
                                                                                            criminal conduct, protect the public from further crimes of the
                                                                                            defendant; and provide the defendant with needed educational or
                                                                                            vocational training, medical care, or other correctional treatment in
                                                                                            the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 3 of 5
 USA vs.      RAYMOND DIAZ                                                       Docket No.:     ED CR 18-0171-TJH



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
 USA vs.      RAYMOND DIAZ                                                      Docket No.:       ED CR 18-0171-TJH



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Kiry K. Gray, Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
